United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1758
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Laquetta Hughes

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                            Submitted: October 5, 2017
                             Filed: October 11, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Laquetta Hughes directly appeals the sentence the district court1 imposed after
she pled guilty to a firearm charge. Her counsel has moved for leave to withdraw,

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is substantively unreasonable. Hughes has filed a pro se brief, also arguing
that her sentence is substantively unreasonable.

       Having reviewed the record, we conclude that the district court did not impose
a substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing decisions);
see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines-range sentence may be presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal. Accordingly, the judgment is affirmed,
and counsel is granted leave to withdraw.
                       ______________________________




                                         -2-